BROCK, Judge.
Defendant challenges the sufficiency of the second count in each of the two bills of indictment. The second count in each bill fails to allege the name of the purchaser at the sale allegedly made by defendant. Upon the authority of State v. Bennett, 280 N.C. 167, 185 S.E. 2d 147, defendant’s assignment of error is sustained.
Although the second count in each bill of indictment should be quashed for insufficiency, the judgment entered should not be arrested. The two sufficient counts were consolidated with the two insufficient counts for judgment. Either one of the two sufficient counts, upon defendant’s pleas of guilty, supports the judgment entered. Therefore, the judgment entered will not be disturbed.
Affirmed.
Judges Morris and Hedrick concur.